Citation Nr: 1001891	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-08 045	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of left 
ankle sprain.

2.  Entitlement to service connection for residuals of broken 
leg.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ADT) with 
the Army National Guard from January 1980 to March 1980.  
There is no record of any active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that any current residuals of 
a left ankle sprain are related to the appellant's period of 
active duty for training.

2.  The competent and probative medical evidence of record 
preponderates against a finding that any current residuals of 
a broken left leg are related to the appellant's period of 
active duty for training.


CONCLUSIONS OF LAW

1.  The residuals of a left ankle sprain were not incurred in 
or aggravated by active duty for training.  38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).  

2.  The residuals of a broken left leg were not incurred in 
or aggravated by active duty for training.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In September 2006 VA sent the appellant a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed him that VA would assist him 
in obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.




The Board finds that the content of the letter provided to 
the appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the February 2007 rating 
decision and November 2007 SOC explained the basis for the 
RO's action, and the SOC provided him with an additional 
period to submit more evidence.  It appears that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a September 2006 letter which VA 
sent to the appellant.

Regarding the duty to assist, the RO did not afford the 
appellant a VA examination for the residuals of a left ankle 
sprain and broken left leg.  In this regard, the duty to 
assist requires that in deciding whether a VA medical 
examination be provided or medical opinion obtained with 
respect to a appellant's claim for benefits, there are four 
factors for consideration.  

These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the appellant's service or 
with another service-connected disability; and (4) whether 
there otherwise is sufficient competent medical evidence of 
record to make a decision on the claim.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Appellants Claims has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the appellant's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that there is no competent evidence of in-
service events related to residuals of a left ankle sprain 
and/or a broken left leg, to include consideration of the 
appellant's lay statements.  Therefore, the Board finds that 
the evidence of record does not trigger the necessity of an 
examination under 38 C.F.R. § 3.159(c), even considering the 
low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Appellant Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Appellants Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2009).  
Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 
C.F.R. § 3.6(a), (c), (d).  ADT includes full-time duty 
performed for training purposes by members of the National 
Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive 
periods for service connection do not apply to ADT.  Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service 
connection may be granted for disability resulting from 
disease or injury directly incurred or aggravated while 
performing ADT.  38 U.S.C.A. §§ 101(24), 106, 1110.

The U.S. Court of Appeals for Appellants Claims has held 
that, in order to prevail on the issue of service connection, 
there must (1) be medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
96; see Hickson, supra, at 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit has stated that competent 
medical evidence is not required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009)

The appellant's service treatment records (STRs) from his 
period of ADT show that in January 1980 he had left leg pain 
after running, and was diagnosed with strained muscles.  In 
February 1980 he had swelling and pain with a decreased range 
of motion and increased tenderness after twisting his left 
ankle.  He was diagnosed with a probable sprain, and an X-ray 
was negative.  Another treating provider observed swelling, 
noted that the ankle joint was stable, and diagnosed him with 
a moderate lateral ankle sprain.  At other treatment in 
February 1980, the appellant complained about his left foot, 
which was observed to be swollen, with no redness.  The STRs 
do not show further complaints, treatment,or diagnoses 
related to the left ankle or left leg.

The appellant's post-service treatment records do not show 
any treatment related to the residuals of a left ankle sprain 
or broken left leg.  His Social Security Administration 
records show that he has been found disabled due to diabetes 
mellitus and right testicular seminoma.  At November 2005 
private treatment he complained of right leg swelling.  A CT 
scan showed extensive bilateral pelvic deep vein thrombosis, 
primarily in the external iliac and common iliac veins.  A 
January 2006 venous Doppler sonogram from private treatment 
showed bilateral extensive deep venous thrombosis involving 
the length of the femoral vein and popliteal vein in both 
lower extremities.  

At February 2006 private treatment with T.E.H., D.O., the 
appellant had lower extremity edema, which was worse on the 
left side.  In a March 2006 daily activity questionnaire he 
wrote that he could not walk or stand on his feet.  Standing 
and walking caused his legs and feet to stay swollen.  Dr. H 
noted in March 2006 that the appellant continued to have 
bilateral lower extremity edema and deep venous thrombosis.  
Dr. H noted at April 2006 treatment that his leg swelling had 
decreased but that he was still having pain in his ankles and 
continued to ambulate with a cane.  In June 2006 it was noted 
that his lower extremity edema was complicated by his deep 
vein thrombosis.


After a review of the evidence, the Board finds that a 
preponderance of the evidence is against this claim.  The 
medical evidence of record does not show that the appellant 
broke his left leg during service or at any other time.  The 
STRs show that he sprained his left ankle during his active 
duty training.  However, the record does not show that the 
appellant has had residuals from this injury since his active 
duty training.  While he had swelling in his legs in 2005 and 
2006, the treatment records discussed above show that he had 
deep vein thrombosis.  The treatment records do not indicate 
that the swelling was due to the residuals of a left ankle 
sprain or broken left leg from his period of active duty for 
training.

We recognize the sincerity of the arguments advanced by the 
appellant that he has residuals of a left ankle sprain and 
broken left leg that are service connected.  However, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the appellant's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau, supra; Buchanan, supra (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the 
lay person is reporting a contemporaneous medical diagnosis, 
or lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson, supra.  
However, the residuals of a left ankle sprain and broken left 
leg require specialized training for a determination as to 
diagnosis and causation, and are therefore not susceptible of 
lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for residuals of a left ankle sprain and 
broken left leg, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for residuals of left ankle sprain is 
denied.

Service connection for residuals of broken left leg is 
denied.



__________________________
ANDREW J. MULLEN
Appellants Law Judge, Board of Appellants' Appeals



 Department of Appellants Affairs


